Title: [April 1786]
From: Adams, John Quincy
To: 



      Saturday April 1st. 1786.
      
      
       After having had a month of March uncommonly pleasant, and warm, the Present one begins with a Snow Storm. From about 2 o’clock afternoon it has snow’d, steadily till late in the Evening. Our Class recited this morning in Doddridge, but I was not in. My Chamber is so situated that the College bell, does, not sound with sufficient force to wake me, in the morning, and I have not of late been used to rise, so early as 6, which is here, the hour for prayers.
      
      
       
        
   
   For a discussion of JQA’s physical surroundings at Harvard, see the Descriptive List of Illustrations, No. 7.


       
      
       

      2d.
      
      
       The storm continued all night with unabated violence, and it blew so hard that one of our Windows was burst in. While we were fixing it up again, the bell, rang and toll’d for prayers though neither of us heard it. It continued snowing as much as ever till about noon, and there was no meeting all day. After dinner, I went and spent a couple of hours at Sever’s chamber, after which I returned to my own, and wrote something upon surveying.
      
      

      3d.
      
      
       We recite this Week, to Dr. Jennison in Greek. Mornings in Homer, and afternoons in the Greek Testament. Willard, first came in to recite; the Dr. ask’d me by what rule λαβων governed γομνῶν H: 6: v. 45. I did not know, and said Verbs of Sense &c. No, it was under that long Rule; I read the long Rule, there was nothing to be found in it, that would apply. He said there was something very peculiar in it, and I sat down. He is not a very extraordinary greek scholar, but they say, he improves, as it is but of late since, he has taken that department. At 11. We had a Lecture from Mr. Williams, upon Motion; that of elastic, and that of nonelastic bodies. The Lecture was not, to me, so entertaining, as the two former. This evening, there were it is said upwards of 100 Scholars out on the common, armed with Clubs, to fight the People, belonging to the Town. A few evenings since, Lovell, a junior, got quarrelling with a man belonging to the Town, about a girl, two or three other juniors being present took Lovell’s part, and a few blows were dealt on both sides. Lovell, has told his Story just as he pleased; and has raised almost all college; for this Society like most others thinks that an insult offered to one member, must be resented by all, and as in a well ordered Republic, although, some of the Classes, have of late, been so much at Variance, yet immediately upon a foreign insult they all United. The only thing wanting, to make the scholars highly praise-worthy in this Case, is a good Cause. It appears plainly that the first insult was from Lovell, and the original Cause of the quarrel an infamous girl. There would probably some very severe blows have past had not the Tutors and Professor Williams, interposed, this Evening. They perswaded both Parties to disperse; but this will perhaps be only a Suspension of arms: I doubt whether the matter will end here.
      
      

      4th.
      
      
       The Seniors this morning, had a forensic disputation, upon the Question, whether a democratical form of Government, is the best of all. The Class in alphabetical order, alternately supported or opposed this Question. I went to Sullivan’s chamber. Studied in the 7th. Book of the Iliad. I made tea, for the Club this Evening. They were all here Amory, Beale, Bridge, 3 Chandler’s, Cranch, Hammond, Kendall, Little, Lloyd, Mason, Putnam, White, and Williams. After tea, and singing two or three songs, they all retired but Bridge, a very steady, and studious young fellow, who sat and had a couple of hours chat with me.
      
      

      5th.
      
      
       No reciting this morning. Cranch went to Boston, bought me a flute. We had a Lecture from Mr. Williams, upon Motion proceeding from Gravity. Williams, the Professor’s son, made tea for the Club; I was a great part of the Evening, taking off, extracts from the morning Lecture.
      
      

      6th.
      
      
       Fast day: I was at meeting all day, as indeed all the Students, must be, by Law, unless, excused by a Tutor. The President preach’d two Sermons from Micah VI. 6, 7, 8. Wherewith shall I come before the Lord, and bow myself before the high God? Shall I come before him with burnt offerings, with calves of a year old. Will the Lord be pleased with thousands of Rams, or with ten thousands of rivers of oil? Shall I give my first born for my transgression, the fruit of my body, for the sin of my soul? He hath shewed thee O man what is good; and what doth the Lord require of thee, but to do justly and to love mercy, and to walk humbly with thy God? It is certainly a most noble Subject, and we had 2 good Sermons upon. That in the afternoon especially, I thought excellent. No flowers of rhetoric, no Eloquence, but plain common Sense, and upon a liberal plan. But the President has by no means a pleasing Delivery. He appears to labour, and struggle very much, and sometimes strains very hard. And mak­ing faces, which do not render his harsh countenance, more agreeable.
      
      

      7th.
      
      
       Return’d my books to the Library. We had the 5th. Lecture from Mr. Williams, who informed us, he should not have another till the first Monday in the next Quarter. This was upon projectile Motion, and the central Forces. Deacon Storer pass’d by in a Chaise, and gave me a Letter, from my Sister which was dated December 9th. It was very acceptable, as I have not heard before, since, the beginning of January. White returned to Haverhill, by leave from the President, though the Vacation will not begin till next Wednesday. We had no Prayers.
      
      
       
        
   
   Letter not found.


       
      
      

      8th.
      
      
       Dined at Mr. Tracy’s, in Company, with Mr. Molyneux, Mr. Price, Dr. Cutting, Mr. Mores an Englishman, Mr. Storer and H. Otis, and Mr. Hughes. There were two sharp wits present, Mr. Hughes and Dr. Cutting; their bons-mots flew about very frequently. After Dinner I went with Mr. Storer, to Mr. Gannetts for a few Minutes. Went very early to Bed.
      
      
       
        
   
   Harrison Gray (Harry) Otis, who received his master’s degree from Harvard in 1786 and shortly thereafter was admitted to the Boston bar (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      9th.
      
      
       Attended the meeting all day. Mr. Hilliard preached in the forenoon from Job II. 10. What? Shall we receive good at the hand of God, and shall we not receive evil. He inculcated submission to the Divine will both in Prosperity and Adversity: it was occasional, as he lost one of his Children, in the Course of the week. Dined, with Bridge, at Professor Williams’s. Mrs. Williams is affable. Miss Jenny, very pretty. Sam: is one of my Classmates. The afternoon Text was from Matthew VI: 33. But seek ye first the kingdom of God, and his righteousness, and all these things, shall be added unto you. We drank tea, and spent the Evening at Bridge’s Chamber. I wrote a Letter to my Father.
      
      
      
       
        
   
   No letter has been found written by JQA to JA between 2 April and 21 May. Internal evidence in the letters written on these two dates indicates that no other letter was written or, at least, sent during the intervening period.


       
      
      

      10th.
      
      
       No reciting this Day, because the Government met to examine the reasons of those scholars that are absent, or have been within the two last Quarters. Went over in the Evening with the musical Club, and heard them play a number of tunes, at Mr. Tracy’s Summer-house. Spent the Evening with Bridge at his Room.
      
      

      11th.
      
      
       We recited this morning in Locke on the Understanding to Mr. Hale. A number of the scholars first read, the Lesson that has been given, and the others in their turns give an account of particular Sections. At about 10 o’clock 2 horses came from Braintree for my brother and myself to go home upon. Mr. Cranch came a little before 11. At about 11 ½ the Government and Corporation came and seated themselves, and the President spoke very audibly, expectatur Oratio in Lingua Latina, per Andrews. It was in praise of Literary Societies, and mentioning the advantages derived from them. The next thing was a forensic dispute upon the Question, whether Error could be productive of good to mankind. Sullivan supported, and Taylor opposed it. Their parts were both very well; but Taylor, though I think he had the wrong side of the Question maintained it best. The English Dialogue, between Scipio Africanus, and Julius Caesar, was spoken by Williams, and Waldo, and I thought well. The Greek Oration by Cranch, and the Hebrew by Burge followed, and lastly the Oratio in lingua Vernacula, as the President calls it, by Gardner. It was upon the progress of the Christian Religion; was very well done, and closed with about 20 lines of very pretty, Poetry. The President then called out expectatur Symphonia, and a song was sung, after which, as all the Company was going, the musical Club play’d a number of tunes upon their Instruments which closed the Scene. We soon after went into Commons, and dinner was not quite ready; there was no bread, and there was such a screaming from every part of the Hall, bread! bread! that it might be heard I suppose at a mile’s distance.
       At about 4 o’clock Beale, my brother, and myself set off to re­turn to Braintree. Beale left us about 3 miles from Mr. Cranch’s where we arrived just at Sun set. The weather very fine.
      
      
       
        
   
   This was the highly republican dialogue in George Lyttelton’s Dialogues of the Dead, 4th edn., London, 1765, p. 353–370 (MH-Ar: Faculty Records, 5:216–217).


       
      
      

      12th.
      
      
       I went down to our Office, to see if there was a Gravesande, there, but none was to be found;—while we were at dinner my Cousin came in from Boston, where he went last night from Cambridge. In the afternoon Charles, and I went out fowling, but came home, as deeply laden as we went. We went in the Evening, and Cranch play’d to an Echo; it has a very agreeable effect.
      
      
       
        
   
   That is, JA’s law office, a ground-floor room in what is now known as the John Quincy Adams Birthplace.


       
      
      

      13th.
      
      
       Went down and staid part of the forenoon, at the Office. Drank tea at Mr. Apthorp’s. A man of a strange character. I intended when I came from Cambridge to have written, a great deal during this Vacation, but I find there is continually something or other happens to prevent me; so that I begin to fear, I shall do but very little.
      
      

      14th.
      
      
       We went down to General Palmer’s at German town. Went to catch fish, forenoon and afternoon, but with little success; It was late before we got home, and I was very much fatigued; I have, not walk’d so much in one day these 6 months.
      
      

      15th.
      
      
       At home all day; wrote to my Sister. Mr. Cranch return’d, in the Evening, and brought a number of English News Papers with him. All, as common, full of nothing.
       A Declamation to be spoken on Wednesday June 7th. 1786.
       “Varro, the most learned of the Romans, thought, since Nature is the same wherever we go, that this single circumstance was sufficient to remove all objections to change of Place, taken by itself and stripped of the other inconveniences which attend exile. M. Brutus, thought it enough, that those, who go into banishment cannot be hindered from carrying their Virtue along with them. Now, if any one judge that each of these comforts is in itself insufficient, he must however confess that both of them joined together, are able to remove the terrors of exile. For, what trifles must all we leave behind us be esteemed, in comparison of the two most precious things which men can enjoy, and which we are sure, will follow us wherever we turn our steps, the same Nature, and our proper Virtue? Believe me, the providence of God, has established such an order in the World, that of all which belongs to us the least valuable parts can alone fall under the will of others. Whatever is best is safest; lies out of the reach of human power; can neither be given nor taken away. Such is this great and beautiful work of nature, the world. Such is the mind of man, which contemplates and admires the world whereof it makes the noblest part. These are inseparably ours, and as long as we remain in one we shall enjoy the other. Let us march therefore intrepidly wherever we are led by the course of human accidents. Wherever they lead us, on what coast soever we are thrown by them, we shall not find ourselves absolutely strangers. We shall meet with men and women, creatures of the same figure, endowed with the same faculties, and born under the same laws of nature. We shall see the same Virtues and Vices, flowing from the same general Principles, but varied in a thousand different and contrary modes, according to that infinite variety of laws and customs which is established for the same universal end, the preservation of Society. We shall feel the same revolution of Seasons, and the same Sun and Moon will guide the course of our year. The same azure vault, bespangled with stars will be every where spread over our heads. There is no part of the world from whence we may not admire those planets which roll, like ours, in different orbits round the same central Sun; from whence we may not discover an object still more stupendous, that army of fixed Stars, hung up in the immense Space of the Universe, innumerable Suns, whose beams, enlighten and cherish the unknown worlds which roll around them; and whilst I am ravished by such contemplations as these, whilst my soul is thus raised up to heaven, it imports me little what ground I tread upon.”
       
        Bolingbroke, Reflections upon Exile.
        
       
      
      
      
       
        
   
   Letter not found. One letter, printed in AA2, Jour. and Corr.,Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols. [3]:106–112, bears the date 15 April – 16 May 1786, but the substance of the letter under the initial date shows that it was begun on 25 April.


       
       
        
   
   Henry St. John, Viscount Bolingbroke, Letters on the Study and Use of History, London, 1770, p. 445–448 (MQA).


       
      
      

      16th.
      
      
       Mr. Weld the Minister in the middle Parish, preached for Mr. Wibirt, and took his text all day from Hebrews IV.11. Let us labour therefore to enter into that rest, lest any man fall after the same example of unbelief. I have not heard a more indifferent prayer, or Sermon, since I came home. Sermon I say, for although I was all day at meeting, yet I did not hear the afternoon one. We went down to our house in the Evening to get some Papers, and books.
      
      
       
        
   
   Ezra Weld, minister of the First Congregational Church, Braintree, 1762–1816 (Weis, Colonial Clergy of N.E.Frederick Lewis Weis, comp., The Colonial Clergy and the Colonial Churches of New England, Lancaster, Mass., 1936.).


       
      
      

      17th.
      
      
       We went out on a shooting party, and were gone all the morning. The weather quite warm all day. Mr. Tyler return’d, but did not come into the House, till 11. at night. It is the last day before the setting of the Court; so that he had a great deal of Business.
      
      

      18th.
      
      
       My Uncle Cranch, and Mr. Tyler went to Boston in the morning. About noon it began to Storm; at about 5 afternoon, Mr. Tyler came up the yard, with Eliza, just returned from Haverhill and there was nothing, but how do you do? and I am so glad to see you, and when did you come? and how and so on. No news from Haverhill but bad. Mr. Johnny White’s wife, after lying in the 6th. of this month, was very well for several days; but caught a cold, which produced a putrid fever, and sent her the night before last to “that Country from whose bourne no Traveller returns.” It seems as if misfortunes of the severest kind, were continually the lot of this family.
      
      
       
        
   
   Hamlet, Act III, scene i, lines 79–80.


       
      
       

      19th.
      
      
       Drizzling, misty weather all day. Did not stir out of the house. Amused myself with reading, writing, and taking lessons on the flute; which I have lately begun to learn.
      
      

      20th.
      
      
       The weather continued just the Same, all day. It sets every one yawning, and keeps all within doors. But it is very advantageous for the husbandry, and has already given a great start to the grass.
      
      

      21st.
      
      
       Same Story over again. Chilly, and misty. This is but a poor way of dragging out an existence; I want much to be doing something: here, every minute something turns up to prevent me, from writing. I could do more in two days at Cambridge, than I have in the whole vacation here. Next Wednesday we shall again return to our Business.
      
      

      22d.
      
      
       I went to Boston this morning, with a Chaise, for Mr. Cranch to come home. Stop’d at Milton, and bespoke me a writing desk. Dined at Mr. Foster’s: and at about 4 o’clock set out again and got to Braintree, just after dark. Convers’d on the road, with Mr. Cranch Who is always entertaining, and always instructive. Continuation of the Storm. The Sun has not appeared this week.
      
      

      23d.
      
      
       Heard old Parson Wibird, preach from Luke. XIX. 10. For the Son of man is come to seek and to save that which was lost. Mr. Cranch said he had heard it ten Times before. No one would complain if the Parson would read printed Sermons, But to hear one thing continually repeated over which does not deserve, perhaps, to be said more than once, is very fatiguing.
       We had the Pleasure of Mr. Tyler’s Company, in the morning, and at noon. It is the first Time I have seen him since I returned to Braintree.
      
       

      24th.
      
      
       It seems as if there is to be no end of this Stormy weather. It does not look more likely to clear up, than it did, a week agone; Charles and myself lodg’d down at our house; it is almost 7 years since I pass’d a night there before this.
      
      

      25th.
      
      
       Weather still the same. Mr. Wibird spent the afternoon at Mr. Cranch’s. I went with my brother down, and drank tea at my Uncle Adams’s. Had some difficulty to get horses to go to Cambridge with to-morrow. Mr. H. Hayden, died last night of a wound he received by a gun going off, while he was fowling, about 3 weeks agone.
      
      

      26th.
      
      
       The Vacation being at end; Charles and I left Braintree at about 10 o’clock. My Cousin has been unwell, with a bad Cough several days, and therefore intends to stay till Saturday. The weather, for the first Time these ten days was favorable, which was a lucky circumstance to us. We got to College, at about 1. just after Commons. I dined on bread and cheese; there were only 40 scholars, in at Prayers, this afternoon. Put my name in at the Buttery. At the end of each Vacation, every scholar, must go in Person, and give his name to the Butler; any scholar who stays away after the expiration of the Vacancy, unless, he gives good reasons for it, forfeits 1 sh. 6d. every night. Spent the Evening at Mr. Dana’s, where I found a Mr. and Mrs. Buckminster, from Portsmouth.
      
      

      27th.
      
      
       A List of the Present, junior Sophister Class
       William Lovejoy Abbot.
       *Abiel Abbot
       *John Quincy Adams.
       Jonathan Amory
       Samuel Angier
       *William Amherst Baron Barron
       *Benjamin Beale
       *James Bridge.
       *Josiah Burge
       John Chandler.
       Thomas Chandler
       *Gardner Leonard Chandler
       Caleb Child
       
       *William Cranch
       *Joshua Cushman
       Peter Eaton
       *Oliver Fiske
       John Murray Forbes
       Bossinger Bossenger Foster
       **Nathaniel Freeman
       Timothy Fuller
       Thomas Hammond
       *Thaddeus Mason Harris
       Walter Hunnowell Hunnewell
       Joseph Jackson
       Asa Johnson
       Ephraim Kendall
       Nathaniel Laurence Lawrence
       Ebenezer Learned
       *Moses Little
       James Lloyd
       James Lovell.
       William Mason
       Daniel Mayo
       Samuel Mead
       Ephraim Morton
       *Hezekiah Packard
       Nathaniel Shepherd Prentiss.
       Samuel Putnam
       Isaac Rand.
       John Sever
       Solomon Vose
       John Jones Waldo
       Francis Welch
       Leonard White
       Richard Whitney
       Samuel Willard.
       Samuel Williams.
       No reciting this day, nor indeed this week. The Scholars that live near Cambridge, commonly come and enter their names in the Buttery, and then go home again, and stay the remainder of the Week. I went down to the President’s in the morning to carry a Letter to him. Spent my Time in writing, reading, and playing on the flute. Lodg’d with my brother.
      
      
       
        
   
   JQA’s classmates are identified under the “character sketches” which he included in the diary entries of his senior year. In addition to those listed here, the class of 1787 included three other students—William Samuel Judd, Samuel Kellogg, and John Phelps, who were transfer students from Dartmouth and Yale. They entered Harvard in the months following this entry. The asterisks apparently denote members of the Harvard chapter of Phi Beta Kappa inducted before 11 Dec. 1786. Putnam and White were also members, but their names are unmarked and were presumably missed because the list continues on the verso of the Diary page. The meaning of the double asterisk before Freeman’s name is uncertain (MH-Ar: Phi Beta Kappa Records, 1 :passim).


       
      
      

      28th.
      
      
       The weather fine, but rather cool.
       Somewhat unwell, and had a bad head ache in the afternoon. My Cousin, and Leonard White, both came. We had been anxious for Leonard, as we heard he was sick: he was so in the beginning of the Week, but, has now pretty well recovered. About half the College, are now here. The bill at prayers, is not kept, till the Friday after the Vacation ends.
      
      
       
        
   
   That is, bills of absence and tardiness. See entry of 19 Aug., note 1 (below).


       
      
      

      29th.
      
      
       Went to Mr. Dana’s, in the afternoon, upon some business. There were two gentlemen, there, one of which, had a deal of small talk with Miss Almy, upon matrimony. Tea, at 3d Chandler’s. Most of the Members were there. Few of the Scholars are now absent. Windy Weather.
      
      
       
        
   
   Presumably a daughter of Benjamin and Mary (Gould) Almy, of Newport; Mrs. Elizabeth Dana’s family, the Ellerys, were intermarried with the Almys (Vital Record of Rhode Island. 1636–1850. First Series...., ed. James N. Arnold, 20 vols., Providence, 1891–1911, 4: Part II: 80; Joris Janssen De Rapaljé, William Almy, of Portsmouth, Rhode Island, 1630, Chicago, 1897, p. 35, 82).


       
      
      

      30th.
      
      
       Heard Mr. Hilliard all day upon Acts. VII. 9. And the patriarchs moved with envy sold Joseph into Egypt: but God was with him. The Sermons were good, but there is such, a sameness in almost all the Sermons, I hear preach’d, that they are Seldom very entertaining to me. Dined at Mr. Dana’s, with his brother in Law Mr. Hastings, Captn. Hobby, and two Seniors, Dwight, and Harris. Mrs. Dana, always sociable and contented. Dwight and Harris, have a very good reputation in College; it is supposed they will have good Parts at Commencement, they will be distributed in about a fort’night. Two young fellows from New Haven, offered themselves yesterday, for the Senior Class; but after examination, were not found qualified for admittance; this was surely losing the Substance by grasping at the Shadow; for they have not only failed getting their degree, here, but have lost the opportunity of having one, at their own College.
      
      
       
        
   
   Timothy Hilliard, minister at the First Church, Cambridge (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 16:59–63).


       
      
     